Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel P.O. Box 626 Senior Vice President and Bassett, VA 24055 Chief Financial Officer (276) 629-6614 – Investors Jay S. Moore Director of Communications For Immediate Release (276) 629-6450 – Media Bassett Furniture News Release Bassett Announces Fiscal Second Quarter Results (Bassett, Va.) – June 30, 2016 – Bassett Furniture Industries, Inc. (Nasdaq: BSET) announced today its results of operations for its fiscal quarter ended May 28, 2016. Fiscal 2016 Second Quarter Highlights ● Consolidated sales were $106.7 million for the second quarter of 2016 compared to $111.6 million for the second quarter of 2015, a decrease of 4.4%. ● Operating income for the quarter was $5.9 million or 5.5% of sales as compared to $6.7 million or 6.0% of sales for the prior year quarter. ● Wholesale sales were $59.9 million for the second quarter of 2016 compared to $66.7 million for the second quarter of 2015, a decrease of 10%. Wholesale operating profit for the quarter was $4.3 million or 7.3% of sales as compared to $4.8 million or 7.2% of sales for the prior year quarter. ● Company-owned store sales were $61.9 million for the second quarter of 2016 compared to $63.9 million for the second quarter of 2015, a decrease of 3.1%. This included a comparable store sales decrease of 3.6%, compared to the prior year quarter, with thetwelve Texas stores accounting for over 70% of the decrease. Comparable store operating income was $1.2 million or 2.0% of sales for the current year quarter as compared to $2.3 million or 3.7% of sales for the prior year quarter. Total retail operating income was $0.4 million or 0.6% of sales for the quarter as compared to $2.0 million or 3.1% of sales for the prior year quarter. Comparable store written sales for the quarter decreased 3.9%. However, comparable store written sales for the 12-day Memorial Day promotional period increased 24% as compared to the 2015 promotional period. ● Revenue for Zenith was $23.8 million for the second quarter of 2016 compared to $22.0 million for the second quarter of 2015, an 8.4% increase. Zenith’s operating profit for the quarter was $0.7 million or 2.8% of sales as compared to $1.0 million or 4.7% of sales for the prior year quarter. ● Net income for the quarter was $3.4 million or $0.31 per diluted share as compared to $4.5 million or $0.42 per diluted share for the prior year quarter, which included income of $1.1 million related to the Continued Dumping & Subsidy Offset Act (“CDSOA”). Excluding the CDSOA income, net income for the second quarter of 2015 would have been $3.9 million, or $0.36 per diluted share. “The year over year sales growth that we have generated in 15 of the past 16 quarters stalled for our quarter ended May 28, 2016,” commented Robert H. Spilman, Jr., Chairman and CEO. “Although we saw decreases in our consolidated, wholesale, and retail sales for the quarter, we remain optimistic about our prospects for the future as we continue to open new stores, remodel older ones, and close the remaining handful of underperformers. Against the backdrop of last year’s 31% sales increase, sales fell 4.4%. Operating income declined to $5.9 million compared to the $6.7 million that we produced last year. Much of our efforts in the first half of the year have been pointed toward the large product rollout that we executed in preparation for this year’s Memorial Day sales event and we were extremely pleased with the sales that our new products produced, as the net result for the 12-day promotional period produced comparable store written sales that were 24% higher compared to the 2015 promotional period. Amidst the choppy sales environment that has characterized the past few months in our sector, we are encouraged by the performance of our new assortment and will focus on additional enhancements as the remainder of 2016 unfolds.” Wholesale Segment Net sales for the wholesale segment were $59.9 million for the second quarter of 2016 as compared to $66.7 million for the second quarter of 2015, a decrease of $6.8 million or 10%. This decrease was driven by lower shipments to both the Bassett Home Furnishings store network and the open market (outside the Bassett Home Furnishings network). The decrease in sales to the Bassett Home Furnishings store network and the open market, was primarily due to general softness at retail. In addition, sales to the open market were impacted by lower sales of the HGTV Home Collection brand that was discontinued in late 2015. Gross margins for the wholesale segment increased to 33.8% for the second quarter of 2016 from 32.8% for the second quarter of 2015, driven largely by higher margins in the imported wood operation from favorable ocean freight and lower impact of discounting in 2016, as the Company was exiting the open market HGTV Home Collection brand in 2015. In addition, gross margins in the upholstery operation improved due to improved pricing strategies coupled with favorable raw material costs. Wholesale SG&A for the second quarter of 2016 was $15.9 million as compared to $17.1 million for the prior year period. SG&A as a percentage of sales increased to 26.5% as compared to 25.6% for the second quarter of 2015. This increase in SG&A as a percentage of sales was primarily driven by reduced leverage of fixed costs from lower sales levels partially offset by lower bad debt costs and incentive compensation expenses. Operating income was $4.3 million or 7.3% of sales as compared to $4.8 million or 7.2% of sales in the prior year. “Both our wood and upholstery divisions suffered sales declines in the quarter,” continued Spilman. “Only our domestically produced Bench Made product range generated revenue growth. In reviewing the quarter’s results, it has been difficult to pinpoint specific macro factors that slowed our sales momentum. Closer to home, however, we can cite the closure of three Bassett stores, the discontinuation of our open market HGTV product line, temporary disruptions in our imported motion supply chain, and the comparatively weak performance of our stores in the energy-related economy of Texas, as the primary contributors to our down quarter. Despite this, we were able to hold our wholesale margins intact, albeit on less volume. Our Grand Prairie, Texas upholstery facility was modestly profitable in its first full quarter of operation, further showcasing the portability of our cellular manufacturing model. Once again, we are building on the success of our recent product launch with the upcoming additions of several new product collections that will hit our stores this fall.” Retail Segment Net sales for the 58 Company-owned Bassett Home Furnishings stores were $61.9 million for the second quarter of 2016 as compared to $63.9 million for the second quarter of 2015, a decrease of $2.0 million or 3.1%. The decrease was due to a $2.2 million or 3.6% decrease in comparable store sales. While the Company does not recognize sales until goods are delivered to the consumer, management tracks written sales (the retail dollar value of sales orders taken, rather than delivered) as a key store performance indicator. Written sales for comparable stores decreased by 3.9% for the second quarter of 2016 as compared to the second quarter of 2015. The consolidated retail operating profit for the second quarter of 2016 was $0.4 million as compared to $2.0 million for the second quarter of 2015, a decline of $1.6 million. The 56 comparable stores generated operating income of $1.2 million for the quarter, or 2.0% of sales, as compared to $2.3 million, or 3.7% of sales, for the prior year quarter. Gross margins for comparable stores were 49.4% for the second quarter of 2016 compared to 49.9% for the second quarter of 2015. Lower gross margins were due primarily to increased discounting of clearance items in preparation for a significant product rollout for the Memorial Day holiday promotion. SG&A expenses for comparable stores decreased $0.3 million to $28.0 million or 47.4% of sales as compared to 46.2% of sales for the second quarter of 2015. This increase in SG&A as a percentage of sales was primarily driven by reduced leverage of fixed costs from lower sales levels. “Comparable store delivered sales decreased by 3.6% compared to last year’s 17% increase resulting in a $1.6 million decline in retail operating profit,” said Spilman. “Over 70% of our comparable store decline was attributable to our twelve Texas stores where local economies have been impacted by volatility in oil prices. Our Houston market was particularly hard hit with a sales decline in excess of 20%. On the other hand, store sales have been strong since the end of the quarter. We are especially pleased with the strides we have made in staffing our stores and with our recruitment strategies in general. In keeping with our ongoing store portfolio improvement program, three underperforming stores with expiring leases were closed during the period, resulting in losses of $(0.4) million. We also incurred preopening expenses from our new Sterling, Virginia store that opened at the end of the quarter. Looking ahead, we are under construction with a new store in Hunt Valley, Maryland and have three more signed leases for units that are set to open at the end of fiscal 2016 or at the beginning of next year.” About Bassett Furniture Industries, Inc. Bassett Furniture Industries, Inc. (NASDAQ:BSET), is a leading manufacturer and marketer of high quality, mid-priced home furnishings. With 90 company- and licensee-owned stores at the time of this release, Bassett has leveraged its strong brand name in furniture into a network of corporate and licensed stores that focus on providing consumers with a friendly environment for buying furniture and accessories. The most significant growth opportunity for Bassett continues to be the Company’s dedicated retail store program. Bassett’s retail strategy includes affordable custom-built furniture that is ready for delivery in the home within 30 days. The stores also feature the latest on-trend furniture styles, free in-home design visits, and coordinated decorating accessories. Bassett also has a traditional wholesale business with more than 700 accounts on the open market, across the United States and internationally. For more information, visit the Company’s website at bassettfurniture.com. (BSET-E) Certain of the statements in this release, particularly those preceded by, followed by or including the words “believes,” “expects,” “anticipates,” “intends,” “should,” “estimates,” or similar expressions, or those relating to or anticipating financial results for periods beyond the end of the second fiscal quarter of 2016 , constitute “forward looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended. For those statements, Bassett claims the protection of the safe harbor for forward looking statements contained in the Private Securities Litigation Reform Act of 1995. In many cases, Bassett cannot predict what factors would cause actual results to differ materially from those indicated in the forward looking statements. Expectations included in the forward-looking statements are based on preliminary information as well as certain assumptions which management believes to be reasonable at this time. The following important factors affect Bassett and could cause actual results to differ materially from those indicated in the forward looking statements: the effects of national and global economic or other conditions and future events on the retail demand for home furnishings and the ability of Bassett’s customers and consumers to obtain credit; and the economic, competitive, governmental and other factors identified in Bassett’s filings with the Securities and Exchange Commission. Any forward-looking statement that Bassett makes speaks only as of the date of such statement, and Bassett undertakes no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Comparisons of results for current and any prior periods are not intended to express any future trends or indication of future performance, unless expressed as such, and should only be viewed as historical data. ### BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income - unaudited (In thousands, except for per share data) Quarter Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Amount Percent of Net Sales Amount Percent of Net Sales Amount Percent of Net Sales Amount Percent of Net Sales Sales revenue: Furniture and accessories $ 92,990 $ 99,467 $ 185,392 $ 189,015 Logistics 13,677 12,086 28,148 15,345 Total sales revenue 106,667 % 111,553 % 213,540 % 204,360 % Cost of furniture and accessories sold 42,419 % 46,921 % 84,405 % 88,851 % Selling, general and administrative expenses excluding new store pre-opening costs 58,088 % 57,425 % 117,045 % 104,900 % New store pre-opening costs 307 % 44 % 446 % 44 % Lease exit costs - % - % - % 419 % Asset impairment charges - % - % - % 106 % Management restructuring costs - % 449 % - % 449 % Income from operations 5,853 % 6,714 % 11,644 % 9,591 % Remeasurement gain on acquisition of affiliate - % - % - % 7,212 % Income from Continued Dumping & Subsidy Offset Act - % 1,066 % - % 1,066 % Other loss, net ) -0.6 % ) -0.5 % ) -0.6 % ) -0.6 % Income before income taxes 5,253 % 7,183 % 10,387 % 16,649 % Income tax provision 1,868 % 2,654 % 3,768 % 6,164 % Net income $ 3,385 % $ 4,529 % $ 6,619 % $ 10,485 % Basic earnings per share $ 0.31 $ 0.42 $ 0.61 $ 0.99 Diluted earnings per share $ 0.31 $ 0.42 $ 0.61 $ 0.98 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands) (Unaudited) May 28, 2016 November 28, 2015 Assets Current assets Cash and cash equivalents $ 29,726 $ 36,268 Short-term investments 23,125 23,125 Accounts receivable, net 18,987 21,197 Inventories, net 54,834 59,896 Other current assets 8,249 6,798 Total current assets 134,921 147,284 Property and equipment, net 104,075 96,104 Other long-term assets Deferred income taxes, net 12,205 13,471 Goodwill and other intangible assets 17,521 17,682 Other 7,525 8,002 Total long-term assets 37,251 39,155 Total assets $ 276,247 $ 282,543 Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ 20,198 $ 20,916 Accrued compensation and benefits 11,614 14,345 Customer deposits 20,132 23,999 Dividends payable - 2,184 Current portion of long-term debt 6,438 5,273 Other accrued liabilities 10,907 13,133 Total current liabilities 69,289 79,850 Long-term liabilities Post employment benefit obligations 12,654 12,694 Long-term debt 9,220 8,500 Other long-term liabilities 4,151 4,133 Total long-term liabilities 26,025 25,327 Stockholders’ equity Common stock 54,525 54,580 Retained earnings 125,563 120,904 Additional paid-in-capital 3,409 4,560 Accumulated other comprehensive loss ) ) Total stockholders' equity 180,933 177,366 Total liabilities and stockholders’ equity $ 276,247 $ 282,543 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows - unaudited (In thousands) Six Months Ended May 28, 2016 May 30, 2015 Operating activities: Net income $ 6,619 $ 10,485 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 5,611 4,729 Equity in undistributed income of investments and unconsolidated affiliated companies - ) Non-cash asset impairment charges - 106 Non-cash portion of lease exit costs - 419 Remeasurement gain on acquisition of affiliate - ) Tenant improvement allowances received from lessors 590 330 Deferred income taxes 1,198 4,212 Excess tax benefits from stock-based compensation 41 1,032 Other, net 697 1,018 Changes in operating assets and liabilities Accounts receivable 2,436 ) Inventories 5,062 ) Other current and long-term assets ) ) Customer deposits ) 763 Accounts payable and accrued liabilities ) 3,882 Net cash provided by operating activities 11,010 10,227 Investing activities: Purchases of property and equipment ) ) Proceeds from sale of retail real estate and property and equipment 577 2,952 Cash paid for business acquisition, net of cash acquired - ) Capital contribution to affiliate - ) Net cash used in investing activities ) ) Financing activities: Cash dividends ) ) Proceeds from the exercise of stock options 114 2,993 Other issuance of common stock 176 171 Repurchases of common stock ) ) Repayments of notes payable ) ) Proceeds from equipment loans 6,692 1,307 Net cash used in financing activities ) ) Change in cash and cash equivalents ) ) Cash and cash equivalents - beginning of period 36,268 26,673 . . Cash and cash equivalents - end of period $ 29,726 $ 22,467 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Segment Information - unaudited (In thousands) Quarter Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Net Sales Wholesale $ 59,906 $ 66,705 $ 119,482 $ 125,510 Retail - Company-owned stores 61,943 63,921 123,538 121,104 Logistical services 23,810 21,958 48,489 27,957 Inter-company eliminations: Furniture and accessories ) Logistical services ) Consolidated $ 106,667 $ 111,553 $ 213,540 $ 204,360 Operating Income Wholesale $ 4,334 $ 4,796 $ 8,732 $ 7,723 Retail 381 1,971 697 1,929 Logistical services 661 1,027 1,405 1,019 Inter-company elimination 477 ) 810 ) Lease exit costs - - - ) Asset impairment charges - - - ) Management restructuring costs - ) - ) Consolidated $ 5,853 $ 6,714 $ 11,644 $ 9,591 BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Rollforward of BHF Store Count November 28, May 28, Opened* Closed* Company-owned stores 60 1 (3 ) 58 Licensee-owned stores 33 - (1 ) 32 Total 93 1 (4 ) 90 * Does not include openings and closures due to relocation of existing stores within a market. BASSETT FURNITURE INDUSTRIES, INC. AND SUBSIDIARIES Supplemental Retail Informationunaudited (In thousands) 56 Comparable Stores 56 Comparable Stores Quarter Ended Quarter Ended Six Months Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Percent of Percent of Percent of Percent of Amount Net Sales Amount Net Sales Amount Net Sales Amount Net Sales Net sales $ 59,003 % $ 61,192 % $ 117,054 % $ 115,965 % Cost of sales 29,834 % 30,633 % 58,977 % 57,773 % Gross profit 29,169 % 30,559 % 58,077 % 58,192 % Selling, general and administrative expense* 27,963 % 28,269 % 55,736 % 55,616 % Income from operations $ 1,206 % $ 2,290 % $ 2,341 % $ 2,576 % All Other Stores All Other Stores Quarter Ended Quarter Ended Six Months Ended Six Months Ended May 28, 2016 May 30, 2015 May 28, 2016 May 30, 2015 Percent of Percent of Percent of Percent of Amount Net Sales Amount Net Sales Amount Net Sales Amount Net Sales Net sales $ 2,940 % $ 2,729 % $ 6,484 % $ 5,139 % Cost of sales 1,807 % 1,531 % 3,979 % 2,791 % Gross profit 1,133 % 1,198 % 2,505 % 2,348 % Selling, general and administrative expense 1,651 % 1,473 % 3,703 % 2,951 % Pre-opening store costs** 307 % 44 % 446 % 44 % Loss from operations $ ) -28.1 % $ ) -11.7 % $ ) -25.4 % $ ) -12.6 % * Comparable store SG&A includes retail corporate overhead and administrative costs. ** Pre-opening store costs include the accrual for straight-line rent recorded during the period between date of possesion and store opening date, employee payroll and training costs prior to store opening and other various expenses incurred prior to store opening.
